United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-1496
                                 ___________

Derek L. Givens,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Cingular Wireless,                    *
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: February 4, 2005
                               Filed: February 7, 2005
                                ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      Derek L. Givens appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action. Having carefully reviewed the
record, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of
review), we affirm.

      As to Givens’s hostile-work-environment claim, we agree with the district
court Givens did not show that he was subjected to conduct extreme enough to

      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
change the terms and conditions of his employment, see Burkett v. Glickman, 327
F.3d 658, 662 (8th Cir. 2003), or that the conduct was due to his race or gender. As
to Givens’s retaliation claim, we also agree that placing Givens on a “performance
improvement plan,” without more, did not constitute an adverse employment action,
see Henthorn v. Capitol Communications, Inc., 359 F.3d 1021, 1028 (8th Cir. 2004)
(negative employment review is actionable only if it is later used as basis to alter in
detrimental way terms or conditions of recipient’s employment); and we find no basis
in the record for a constructive-discharge claim, see Summit v. S-B Power Tool, 121
F.3d 416, 421 (8th Cir. 1997) (explaining constructive discharge), cert. denied, 523
U.S. 1004 (1998). Finally, Givens’s complaint about his counsel’s representation in
the district court is not a basis for reversal. See Glick v. Henderson, 855 F.2d 536,
541 (8th Cir. 1988).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-